Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (as amended from time to time, this
“Agreement”) is dated as of April 3, 2017 and is between Peabody Energy
Corporation, a Delaware corporation (the “Company”), and the holders listed on
Schedule 1 hereto (collectively, the “Initial Holders” and, each individually,
an “Initial Holder”), together with any person or entity that hereafter becomes
a party to this Agreement pursuant to Section 6.1 of this Agreement, a “Holder”
and collectively, the “Holders”).

INTRODUCTION

On the date hereof, the Company issued (i) 71,239,217 shares of common stock,
par value $0.01 per share (the “Common Stock”), (ii) 30,000,000 shares of Series
A Convertible Preferred Stock, par value $0.01 per share (the “Preferred Stock”)
and (iii) warrants to purchase 6,210,000 shares of Common Stock (the
“Warrants”), pursuant to, and upon the terms set forth in, the Second Amended
Joint Plan of Reorganization of the Company and each of its direct and indirect
debtor subsidiaries under Chapter 11 of Title 11 of the United States Code
(including the Plan Supplement and all other exhibits and schedules thereto, as
amended, modified or supplemented, the “Plan”), confirmed by order dated
March 17, 2017 of the United States Bankruptcy Court for the Eastern District of
Missouri.

In accordance with the Plan, the Company agrees for the benefit of the Holders
as follows:

ARTICLE I

DEFINITIONS

1.1    Definitions. As used in this Agreement:

(a)    “Affiliate” means, with respect to any Person, any other Person directly
or indirectly controlling, controlled by, or under common control with, such
Person as of the date on which, or at any time during the period for which, the
determination of affiliation is being made (including any investment fund the
primary investment advisor to which is such Person or an Affiliate thereof);
provided, that for purposes of this Agreement, no Holder shall be deemed an
Affiliate of the Company or any of its Subsidiaries. For purposes of this
definition, the term “control” (including the correlative meanings of the terms
“controlled by” and “under common control with”), as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management policies of such Person, whether through
the ownership of voting securities, by contract or otherwise (it being
understood that a director, officer or manager of any Person shall not be deemed
to control such Person solely as a result of serving as one of multiple
directors, officers or managers of such Person). With respect to any Holder, any
investment fund or managed account that is managed on a discretionary basis by
the same investment manager as such Holder or any of its Subsidiaries or
Affiliates will be deemed to be an Affiliate of such Holder.



--------------------------------------------------------------------------------

(b)    “Agreement” has the meaning set forth in the Preamble.

(c)    “Aurelius” means, collectively, certain entities managed by Aurelius
Capital Management, LP that have executed this Agreement.

(d)    “Alternative Transaction” means the sale of Registrable Securities
constituting more than 1% of the Common Stock or more than 1% of the Preferred
Stock then outstanding to one or more purchasers in a registered transaction
without a prior marketing process by means of (i) a bought deal, (ii) a block
trade, (iii) a sale by the Hedging Counterparty or by an Initiating Holder to a
Hedging Counterparty in connection with a Hedging Transaction, (iv) a direct
sale or (v) any other transaction that is registered pursuant to a Shelf
Registration that is not a firm commitment underwritten offering.

(e)    “Automatic Shelf Registration Statement” means an “automatic shelf
registration statement” as defined in Rule 405.

(f)    “Business Day” means any day that is not a Saturday, a Sunday or other
day on which banks are required or authorized by law to be closed in New York,
New York.

(g)    “Commission” means the Securities and Exchange Commission or any other
federal agency then administering the Securities Act or Exchange Act.

(h)    “Common Stock” has the meaning set forth in the Introduction.

(i)    “Company” has the meaning set forth in the Preamble.

(j)    “Company Notice” has the meaning set forth in Section 2.1(c).

(k)    “Company Shelf Registration Statement” has the meaning set forth in
Section 2.3(b)(i).

(l)    “Company Shelf Takedown Public Offering” has the meaning set forth in
Section 2.3(b)(i).

(m)    “Company Shelf Takedown Public Offering Notice” has the meaning set forth
in Section 2.3(b)(i).

(n)    “Company Shelf Takedown Public Offering Request” has the meaning set
forth in Section 2.3(b)(ii).

(o)     “Contrarian” means, collectively, certain entities managed by Contrarian
Capital Management, L.L.C. that have executed this Agreement.

(p)    “Demand Eligible Holder” has the meaning set forth in Section 2.2(a)(i).

(q)    “Demand Eligible Holder Request” has the meaning set forth in Section
2.2(a)(ii).

(r)    “Demand Notice” has the meaning set forth in Section 2.2(a)(i).

 

2



--------------------------------------------------------------------------------

(s)    “Demand Registration” has the meaning set forth in Section 2.2(a)(i).

(t)    “Demand Registration Statement” has the meaning set forth in Section
2.2(a)(ii).

(u)    “Discovery” means, collectively, certain entities managed by Discovery
Capital Management, L.L.C that have executed this Agreement.

(v)    “Effective Date” means the effective date under the Plan.

(w)    “Effectiveness Period” has the meaning set forth in Section 2.2(d)(i).

(x)    “Event” has the meaning set forth in Section 2.1(j)(D).

(y)    “Elliott” means, collectively, certain entities managed by Elliott
Capital Advisors, L.P. that have executed this Agreement.

(z)    “Event Date” has the meaning set forth in Section 2.1(j)(D).

(aa)    “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

(bb)    “Form S-1 Shelf” has the meaning set forth in Section 2.1(a)(i).

(cc)    “Form S-1 Shelf Holders” means any Initial Holder and any other Holder
that holds Registrable Securities immediately prior to the time the Form S-1
Shelf is declared effective by the Commission.

(dd)    “Form S-3 Shelf” has the meaning set forth in Section 2.1(a)(i).

(ee)    “Hedging Counterparty” means a broker-dealer registered under Section
15(b) of the Exchange Act or an Affiliate thereof.

(ff)    “Hedging Transaction” means any transaction involving a security linked
to the Registrable Securities or any security that would be deemed to be a
“derivative security” (as defined in Rule 16a-1(c) promulgated under the
Exchange Act) with respect to the Registrable Securities or a transaction (even
if not a security) which would (were it a security) be considered such a
derivative security, or which transfers some or all of the economic risk of
ownership of the Registrable Securities, including, but not limited to, any
forward contract, equity swap, put or call, put or call equivalent position,
collar, non-recourse loan, sale of exchangeable security or similar transaction.
For the avoidance of doubt the following transactions shall be deemed to be
Hedging Transactions:

(i)    transactions by an Initiating Holder in which a Hedging Counterparty
engages in short sales of Registrable Securities pursuant to a Prospectus and
may use Registrable Securities to close out its short position;

 

3



--------------------------------------------------------------------------------

(ii)    transactions pursuant to which an Initiating Holder sells short
Registrable Securities pursuant to a Prospectus and delivers Registrable
Securities to close out its short position;

(iii)    transactions by an Initiating Holder in which the Initiating Holder
delivers, in a transaction exempt from registration under the Securities Act,
Registrable Securities to the Hedging Counterparty who will then publicly resell
or otherwise transfer such Registrable Securities pursuant to a Prospectus or an
exemption from registration under the Securities Act; and

(iv)    a loan or pledge of Registrable Securities to a Hedging Counterparty who
may then become a selling stockholder and sell the loaned shares or, in an event
of default in the case of a pledge, sell the pledged shares, in each case, in a
public transaction pursuant to a Prospectus.

(gg)    “Holder” has the meaning set forth in the Preamble. A Person shall cease
to be a Holder hereunder at such time as it ceases to hold any Registrable
Securities.

(hh)    “Holder’s Counsel” means any counsel to any Qualified Holder and
identified to the Company.

(ii)    “Initial Filing Deadline” has the meaning set forth in Section
2.1(a)(i).

(jj)    “Initial Holder” has the meaning set forth in the Preamble.

(kk)    “Initiating Holders” has the meaning set forth in Section 2.2(a)(i).

(ll)    “Issuer Free Writing Prospectus” means an issuer free writing
prospectus, as defined in Rule 433 promulgated under the Securities Act,
relating to an offer of the Registrable Securities.

(mm)    “Maximum Offering Size” has the meaning set forth in Section 2.1(d).

(nn)    “Panning” means Panning Capital Management, LP.

(oo)    “Person” means any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

(pp)    “Piggyback Eligible Holders” has the meaning set forth in Section
2.3(a)(i).

(qq)    “Piggyback Notice” has the meaning set forth in Section 2.3(a)(i).

(rr)    “Piggyback Registration” has the meaning set forth in Section 2.3(a)(i).

(ss)    “Piggyback Registration Statement” has the meaning set forth in Section
2.3(a)(i).

(tt)    “Piggyback Request” has the meaning set forth in Section 2.3(a)(ii).

 

4



--------------------------------------------------------------------------------

(uu)    “Plan” has the meaning set forth in the Introduction.

(vv)    “PointState” means PointState Capital LP.

(ww)    “Preferred Stock” has the meaning set forth in the Introduction.

(xx)    “Pro Rata Share” of a Holder means a fraction, the numerator of which is
the number of Registrable Securities held by such Holder and the denominator of
which is the total amount of outstanding Registrable Securities, calculated on a
Common Stock equivalent basis, with shares of Preferred Stock being the
equivalent of the shares the Common Stock into which they are convertible, and
with the Warrants being the equivalent of the shares of Common Stock for which
they are exercisable.

(yy)    “Prospectus” means the prospectus included in a Registration Statement
(including a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A promulgated under the Securities Act), all amendments and supplements
to the Prospectus, including post-effective amendments, all material
incorporated by reference or deemed to be incorporated by reference in such
Prospectus and any Issuer Free Writing Prospectus.

(zz)    “Qualified Holder” means each of Aurelius, Contrarian, Discovery,
Elliott, Panning, PointState and SDIC; provided that a Qualified Holder may
designate another Person to be a Qualified Holder in its stead if such other
Person, or the entities that it manages, beneficially owns Common Stock
constituting Registrable Securities in an amount equal to at least seven and a
half percent (7.5%) of the outstanding shares of Common Stock or Preferred Stock
constituting Registrable Securities in an amount equal to seven and a half
percent (7.5%) of the Preferred Stock outstanding as of the date of this
Agreement.

(aaa)    “Registrable Securities” mean the following securities issued to or
acquired or held by a Holder on or after the Effective Date: (i) shares of
Common Stock, including, without limitation, any shares of Common Stock issuable
upon conversion of the Preferred Stock (whether upon voluntary or mandatory
conversion) or exercise of the Warrants; (ii) shares of Preferred Stock; and
(iii) any other securities issued or issuable with respect to any of the shares
described in clauses (i) through (ii) above in connection with a stock dividend,
stock split or distribution, combination of shares, or in connection with a
merger, consolidation, reclassification, recapitalization, reorganization or
other similar transaction; provided, that any such securities shall cease to
constitute “Registrable Securities” upon the earliest to occur of: (A) the date
on which such securities are disposed of pursuant to an effective registration
statement under the Securities Act or pursuant to Rule 144; (B) the date on
which, in the opinion of counsel to the relevant Holder, such securities become
eligible for sale under Rule 144 without volume or manner of sale restrictions
thereunder and all restrictive legends and stop transfer instructions have been
removed with respect to all certificates or book entries representing the
applicable Registrable Securities; and (C) the date on which such securities
cease to be outstanding.

For purposes of determining the percentage (including a majority) of the
Registrable Securities held by a Holder or Holders, such determination shall be
made on a Common Stock equivalent basis, with shares of Preferred Stock being
the equivalent of the shares of Common Stock into which they are at the time
voluntarily convertible by the Holder, and with the Warrants being the
equivalent of the shares of Common Stock for which they are exercisable.

 

5



--------------------------------------------------------------------------------

(bbb)    “Registration Statement” means a registration statement of the Company
filed with or to be filed with the Commission under the Securities Act and other
applicable law, including an Automatic Shelf Registration Statement, and
including any Prospectus, amendments and supplements to each such registration
statement or Prospectus, including pre- and post-effective amendments, all
exhibits thereto, and all material incorporated by reference or deemed to be
incorporated by reference in such registration statement.

(ccc)    “Rule 144” means Rule 144 (or any successor rule then in effect)
promulgated under the Securities Act.

(ddd)    “Rule 158” means Rule 158 (or any successor rule then in effect)
promulgated under the Securities Act.

(eee)    “Rule 405” means Rule 405 (or any successor rule then in effect)
promulgated under the Securities Act.

(fff)    “Rule 424” means Rule 424 (or any successor rule then in effect)
promulgated under the Securities Act.

(ggg)    “SDIC” means the South Dakota Investment Council.

(hhh)    “Seasoned Issuer” means an issuer eligible to use Form S-3 under the
Securities Act and who is not an “ineligible issuer” as defined in Rule 405.

(iii)    “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

(jjj)    “Shelf Period” has the meaning set forth in Section 2.1(a)(ii).

(kkk)    “Shelf Public Offering Requesting Holder” has the meaning set forth in
Section 2.1(b).

(lll)    “Shelf Registration” means the registration of an offering of
Registrable Securities on a Form S-1 Shelf or a Form S-3 Shelf, as applicable,
on a delayed or continuous basis under Rule 415 under the Securities Act,
pursuant to Section 2.1.

(mmm)    “Shelf Registration Statement” has the meaning set forth in Section
2.1(a)(i).

(nnn)    “Shelf Takedown Notice” has the meaning set forth in Section 2.1(c).

(ooo)    “Subsidiary” means, when used with respect to any Person, any
corporation or other entity, whether incorporated or unincorporated, (a) of
which such Person or any other Subsidiary of such Person is a general partner
(excluding partnerships, the general partnership interests of which held by such
Person or any Subsidiary of such Person do not have a majority

 

6



--------------------------------------------------------------------------------

of the voting interests in such partnership) or (b) at least a majority of the
securities or other interests of which having by their terms ordinary voting
power to elect a majority of the board of directors or others performing similar
functions with respect to such corporation or other entity is directly or
indirectly owned or controlled by such Person or by any one or more of its
Subsidiaries, or by such Person and one or more of its Subsidiaries.

(ppp)    “Suspension Period” has the meaning set forth in Section 3.1(a)(ii).

(qqq)    “Underwritten Shelf Takedown” has the meaning set forth in Section
2.1(b).

(rrr)    “Warrants” has the meaning set forth in the Introduction.

(sss)    “WKSI” means a “well-known seasoned issuer,” as defined in Rule 405.

ARTICLE II

DEMAND AND PIGGYBACK RIGHTS

2.1    Shelf Registration.

(a)    Filing of Shelf Registration Statement. (i) As soon as reasonably
practicable after the Effective Date, and in any event not later than thirty
(30) days after the Effective Date (the “Initial Filing Deadline”), the Company
shall file a Registration Statement for a Shelf Registration on Form S-1
covering the resale of all of the Registrable Securities held by the Form S-1
Shelf Holders on a delayed or continuous basis (a “Form S-1 Shelf”). In the
event that the Company files the Form S-1 Shelf and thereafter becomes eligible
to use a Shelf Registration Statement on Form S-3 (a “Form S-3 Shelf”; and
together with a Form S-1 Shelf, a “Shelf Registration Statement”), the Company
shall use its reasonable best efforts to convert the Form S-1 Shelf to a
Form S-3 Shelf (which shall be an Automatic Shelf Registration Statement if the
Company is a WKSI) as soon as practicable after the Company becomes so eligible.

(ii)    Subject to the terms of this Agreement, including any applicable
Suspension Period, the Company shall use its reasonable best efforts to cause
the Shelf Registration Statement to be declared effective under the Securities
Act as promptly as possible after the filing thereof, but in any event (x) no
later than the fifteenth (15th) calendar day following the Initial Filing
Deadline in the event of no “review” by the Commission, (y) no later than the
forty-fifth (45th) calendar day following the Initial Filing Deadline in the
event of “limited review” by the Commission, or (z) in the event of a “review”
by the Commission, the seventy-fifth (75th) calendar day following the Initial
Filing Deadline, and shall use its reasonable best efforts to keep such Shelf
Registration Statement continuously effective under the Securities Act until the
date that all Registrable Securities covered by such Registration Statement have
been disposed by the Holder thereof or are no longer Registrable Securities. If
a Form S-1 Shelf was converted to a Form S-3 Shelf and the Company thereafter
became ineligible to use Form S-3, the Company shall file a Form S-1 Shelf not
later than twenty (20) Business Days after the date of such ineligibility, and
shall use its reasonable best efforts to have such Registration Statement
declared effective as promptly as practicable (but in no event more than thirty
(30) days after the date of such filing) (the period during which the

 

7



--------------------------------------------------------------------------------

Company shall use its reasonable best efforts to keep the Shelf Registration
Statement continuously effective under the Securities Act in accordance with
this Section 2.1(a)(ii) is referred to as the “Shelf Period”).

(iii)    The Company shall notify the Holders named in the Shelf Registration
Statement via facsimile or by e-mail of the effectiveness of a Form S-1 Shelf on
the same Business Day that the Company telephonically confirms effectiveness
with the Commission. The Company shall file a final Prospectus with the
Commission to the extent required by Rule 424. The “Plan of Distribution”
section of such Shelf Registration Statement shall provide for all permitted
means of disposition of Registrable Securities, including firm-commitment
underwritten public offerings, Alternative Transactions, agented transactions,
sales directly into the market, purchases or sales by brokers and sales not
involving a public offering.

(b)    Underwritten Shelf Takedown. At any time during the Shelf Period (subject
to any Suspension Period), any one or more Qualified Holder (such Qualified
Holder, a “Shelf Public Offering Requesting Holder”) may request to sell all or
any portion of their Registrable Securities in an underwritten offering that is
registered pursuant to the Shelf Registration Statement (each, an “Underwritten
Shelf Takedown” which term shall not include an Alternative Transaction);
provided, that, and subject to Section 2.1(e) below, (x) a Qualified Holder
shall not be entitled to request more than four (4) Underwritten Shelf Takedowns
in total and (y) the Company shall not be obligated to effect any Underwritten
Shelf Takedown if the aggregate proceeds expected to be received from the sale
of the Registrable Securities requested to be sold in such Underwritten Shelf
Takedown, in the good faith judgment of the managing underwriter(s) therefor, is
less than $25 million.

(c)    Notice of Underwritten Shelf Takedown. All requests for Underwritten
Shelf Takedowns shall be made by giving written notice to the Company (the
“Shelf Takedown Notice”). Each Shelf Takedown Notice shall specify the class or
series and the approximate number of Registrable Securities to be sold in the
Underwritten Shelf Takedown by the Shelf Public Offering Requesting Holder and
the expected price range (net of underwriting discounts and commissions) of such
Underwritten Shelf Takedown. Subject to Section 2.1(e) below, within three
(3) Business Days after receipt of any Shelf Takedown Notice, the Company shall
give written notice of such requested Underwritten Shelf Takedown (which notice
shall state that the material terms of such proposed Underwritten Shelf
Takedown, to the extent known, as well as the identity of the Shelf Public
Offering Requesting Holder, are available upon request) to all other Holders of
Registrable Securities (the “Company Notice”) and, subject to the provisions of
Section 2.1(d) and Section 2.1(e) below, shall include in such Underwritten
Shelf Takedown all Registrable Securities of the same class or series as the
Registrable Securities originally requested to be sold by the Shelf Public
Offering Requesting Holder with respect to which the Company has received
written requests for inclusion therein within five (5) Business Days after
giving the Company Notice; provided, that any such Registrable Securities shall
be sold subject to the same terms as are applicable to the Registrable
Securities the Shelf Public Offering Requesting Holder is requesting to sell.

(d)    Priority of Registrable Shares. If the managing underwriters for such
Underwritten Shelf Takedown advise the Company and the Holders of Registrable
Securities

 

8



--------------------------------------------------------------------------------

proposed to be included in such Underwritten Shelf Takedown that in their
reasonable view the number of Registrable Securities proposed to be included in
such Underwritten Shelf Takedown exceeds the number of Registrable Securities
which can be sold in an orderly manner in such offering within a price range
acceptable to the Holders holding a majority of the Registrable Securities
requested to be included in the Underwritten Shelf Takedown (the “Maximum
Offering Size”), then the Company shall so advise all Holders of Registrable
Securities proposed to be included in such Underwritten Shelf Takedown, and
shall include in such Underwritten Shelf Takedown the number of Registrable
Securities which can be so sold in the following order of priority, up to the
Maximum Offering Size:

(i)    first, the Registrable Securities requested to be included in such
Underwritten Shelf Takedown, allocated, if necessary for the offering not to
exceed the Maximum Offering Size, to give first priority to the inclusion of the
Registrable Securities of the Shelf Public Offering Requesting Holders and,
thereafter, pro rata among the remaining Holders of such Registrable Securities
on the basis of the number of Registrable Securities requested to be included
therein by each such Holder;

(ii)    second, any securities requested to be included in such Underwritten
Shelf Takedown by the Company; and

(iii)    third, other securities of the Company requested by the holders thereof
to be included in such Underwritten Shelf Takedown pursuant to registration
rights arrangements similar to this Agreement (including provisions allowing
such holders to participate in registrations and offerings required or demanded
under such arrangements), to the extent permitted hereunder, allocated, if
necessary for the offering not to exceed the Maximum Offering Size, pro rata
among the respective holders of such other securities on the basis of the number
of securities requested to be included therein by each such holder.

(e)    Timing of Underwritten Shelf Takedowns. The Company shall not be
obligated to effect an Underwritten Shelf Takedown within ninety (90) days (or
such shorter period specified in any applicable lock-up agreement entered into
with underwriters) after the consummation of a previous Underwritten Shelf
Takedown or Demand Registration.

(f)    Selection of Bankers and Counsel. The Holders holding a majority of the
Registrable Securities requested to be included in an Underwritten Shelf
Takedown shall have the right to select the investment banker(s) and manager(s)
to administer the offering (which shall consist of one (1) or more reputable
nationally recognized investment banks, subject to the Company’s approval (which
shall not be unreasonably withheld, conditioned or delayed)) and one (1) firm of
counsel to represent all of the Holders (along with any reasonably necessary
local counsel), in connection with such Underwritten Shelf Takedown; provided,
that the Company shall select such investment banker(s), manager(s) and counsel
(including local counsel) if the Holders of such majority of Registrable
Securities cannot so agree on the same within a reasonable time period.

(g)    Withdrawal from Registration. Any Holder whose Registrable Securities
were to be included in any such registration pursuant to Section 2.1(b) may
elect to withdraw any or all

 

9



--------------------------------------------------------------------------------

of its Registrable Securities therefrom, without prejudice to the rights of any
such Holder or Holders to include Registrable Securities in any future
registration (or registrations), by written notice to the Company delivered on
or prior to the effective date of the relevant Underwritten Shelf Takedown.

(h)    WKSI Eligibility. Upon the Company first becoming a WKSI, the Company
shall give written notice to all of the Holders who hold Registrable Securities
as promptly as practicable but in no event later than ten (10) Business Days
thereafter, and such notice shall describe, in reasonable detail, the basis on
which the Company has become a WKSI. If at any time after the Company has
provided notice of its WKSI status if it is reasonably likely that the Company
will no longer be a WKSI, as promptly as practicable but in no event later than
ten (10) days after such determination, the Company shall give written notice of
such determination to all of the Holders and the effective date of such loss of
WKSI status.

(i)    Adding Holders to Registration Statement. After a Shelf Registration
Statement is declared effective but subject to the Suspension Period, upon
written request by one or more Holders (which written request shall specify the
amount of such Holders’ Registrable Securities to be registered), the Company
shall, as promptly as practicable after receiving such request, (i) if it is a
Seasoned Issuer or a WKSI, or if such Registration Statement is an Automatic
Shelf Registration Statement, file a prospectus supplement to include such
Holders as selling stockholders in such Registration Statement or (ii) if it is
not a Seasoned Issuer or a WKSI, file a post-effective amendment to the
Registration Statement to include such Holders in such Shelf Registration and
use commercially reasonable efforts to have such post-effective amendment
declared effective.

(j)    Liquidated Damages. If—

(A)    the Shelf Registration Statement is not filed on or prior to the Initial
Filing Deadline;

(B)    the Shelf Registration Statement registering for resale all of the
Registrable Securities is not declared effective by the Commission by the
fifteenth (15th) calendar day following the Initial Filing Deadline or, in the
event of a “limited review” by the Commission, the forty-fifth (45th) calendar
day following the Initial Filing Deadline or, in the event of a “review” by the
Commission, the seventy-fifth (75th) calendar day following Initial Filing
Deadline); or

(C)    after the effective date of the Shelf Registration Statement (including
during any Suspension Period), the Holders are otherwise not permitted to
utilize the Prospectus therein to resell such Registrable Securities, in each
case for more than fifteen (15) consecutive calendar days or more than an
aggregate of thirty (30) calendar days (which need not be consecutive calendar
days) during any 12-month period (any such failure or breach being referred to
as an “Event”, and for purposes of clauses (A) and (B), the date on which such
Event occurs, and for purpose of clause (C) the date on which such fifteen
(15) or thirty (30) calendar day period, as applicable, is exceeded being
referred to as “Event Date”),

 

10



--------------------------------------------------------------------------------

then, in addition to any other rights the Holders may have hereunder or under
applicable law, on the first day of the month following an Event Date, and the
first day of each month thereafter until such Event has been cured, the Company
shall pay to each Holder an amount in cash, as partial liquidated damages and
not as a penalty, equal to (x) $75,000 per day during which an Event has
occurred and is continuing beyond one or more Event Dates multiplied by (y) such
Holder’s Pro Rata Share. If the date such payment is due is not a Business Day,
such payment shall be paid on the next succeeding Business Day.

For the avoidance of doubt, only one amount of liquidated damages shall accrue
regardless of the number of Events occurring or existing at the same time. If
the Company fails to pay any partial liquidated damages pursuant to this Section
2.1(j) in full within seven (7) Business Days after the date they are payable,
the Company shall pay interest thereon at a rate of six percent (6.0%) per annum
(or such lesser maximum amount that is permitted to be paid by applicable law)
to the Holders, accruing daily from the date such partial liquidated damages are
due until such amounts, plus all such interest thereon, are paid in full.
Notwithstanding the foregoing, the aggregate amount of such liquidated damages
payable by the Company under this Agreement shall not exceed $10,000,000.

2.2    Right to Demand Registered Offerings.

(a)    Demand for Registration Generally. (i) Subject to the terms and
conditions of this Agreement, if at any time and from time to time after the
Effective Date there is no Shelf Registration Statement, or if there is a Shelf
Registration Statement and the Registrable Securities of all the Holders cannot
be sold under such Shelf Registration Statement, then upon written notice to the
Company (a “Demand Notice”) delivered by a Holder or Holders (the “Initiating
Holders”) all of whose Registerable Securities cannot be sold under a Shelf
Registration Statement requesting that the Company effect the registration (a
“Demand Registration”) under the Securities Act (other than pursuant to a
registration statement on Form S-4 or Form S-8 or any similar or successor form
under the Securities Act) of any or all of the Registrable Securities held by
such Holder or Holders, the Company shall promptly (but in any event, not later
than five (5) Business Days following the Company’s receipt of such Demand
Notice) give written notice of the receipt of such Demand Notice to all other
Holders that, to its knowledge, hold Registrable Securities (each, a “Demand
Eligible Holder”).

(ii)    The Company shall promptly file the appropriate Registration Statement
(the “Demand Registration Statement”) and use its commercially reasonable
efforts to effect, at the earliest practicable date, the registration under the
Securities Act and under the applicable state securities laws of (A) the
Registrable Securities which the Company has been so requested to register by
the Initiating Holder or Holders in the Demand Notice, (B) all other Registrable
Securities of the same class or series as those requested to be registered by
the Initiating Holder or Holders which the Company has been requested to
register by the Demand Eligible Holders by written request (the “Demand Eligible
Holder Request”) given to the Company within ten (10) Business Days after the
giving of such written notice by the Company, and (C) any Registrable Securities
to be offered and sold by the Company, in each case subject to Section 2.2(c),
all to the extent required to permit the disposition (in accordance with the
intended methods of disposition) of the Registrable Securities to be so
registered.

 

11



--------------------------------------------------------------------------------

(iii)    The Holders’ rights to request a Demand Registration set forth in this
Section 2.2 shall not be exercisable at any time if the Company (x) is not in
violation of its obligations to file a Shelf Registration Statement pursuant to
Section 2.1 or (y) has a currently effective Shelf Registration Statement
covering all Registrable Securities in accordance with Section 2.1, and the
Company has otherwise complied with its obligations pursuant to this Agreement.

(b)    Demand Registration Using Form S-3. The Company shall effect any
requested Demand Registration using Form S-3 whenever the Company is eligible to
use such Form, and shall use an Automatic Shelf Registration Statement if it is
a WKSI.

(c)    Conditions to Demand Registrations. Notwithstanding the foregoing, the
Company shall only be required to (i) effect four (4) Demand Registrations in
any twelve (12) month period and (ii) comply with a request for a Demand
Registration if the aggregate gross proceeds expected to be received from the
sale of the Registrable Securities requested to be included in such Demand
Registration exceed $25 million.

(d)    Effectiveness of Demand Registration Statement. (i) The Company shall use
its commercially reasonable efforts to have the Demand Registration Statement
declared effective by the Commission and keep the Demand Registration Statement
continuously effective under the Securities Act for the period of time necessary
for the underwriters or Holders to sell all the Registrable Securities covered
by such Demand Registration Statement or such shorter period which will
terminate when all Registrable Securities covered by such Demand Registration
Statement have been sold pursuant thereto (including, if necessary, by filing
with the Commission a post-effective amendment or a supplement to the Demand
Registration Statement or the related Prospectus or any document incorporated
therein by reference or by filing any other required document or otherwise
supplementing or amending the Demand Registration Statement, if required by the
rules, regulations or instructions applicable to the registration form used by
the Company for such Demand Registration Statement or by the Securities Act, any
state securities or “blue sky” laws, or any other rules and regulations
thereunder) (the “Effectiveness Period”).

(i)    A Demand Registration requested pursuant to this Section 2.2 shall not be
deemed to have been effected (A) if the Registration Statement is withdrawn
without becoming effective, (B) if the Registration Statement does not remain
effective in compliance with the provisions of the Securities Act and the laws
of any state or other jurisdiction applicable to the disposition of the
Registrable Securities covered by such Registration Statement for the
Effectiveness Period, (C) if, after it has become effective, such Registration
Statement is subject to any stop order, injunction or other order or requirement
of the Commission or other governmental or regulatory agency or court for any
reason other than a violation of applicable law solely by any selling Holder and
has not thereafter become effective within thirty (30) days, (D) in the event of
an underwritten offering, if the conditions to closing specified in the
underwriting agreement entered into in connection with such registration are not
satisfied or waived other than by reason of some wrongful act or omission by any
selling Holder, (E) if the Company does not include in the applicable
Registration Statement any Registrable Securities held by a Holder that is
required by the terms hereof to be included in such Registration Statement,

 

12



--------------------------------------------------------------------------------

(F) if the Initiating Holders and Demand Eligible Holders have not been able to
sell at least 75% of the Registrable Securities that they have requested to sell
in the Demand Notice or Demand Eligible Holder Request or (G) if the number of
Registrable Securities included on the applicable Registration Statement is
reduced in accordance with Section 2.2(e) such that less than 66-2/3% of the
Registrable Securities of the Initiating Holders sought to be included in such
registration are included.

(e)    Priority of Registration. Notwithstanding any other provision of this
Section 2.2, if (A) the Initiating Holders intend to distribute the Registrable
Securities covered by a Demand Registration by means of an underwritten offering
and (B) the managing underwriters advise the Company and the Initiating Holders
that in their reasonable view, the number of Registrable Securities proposed to
be included in such offering (including Registrable Securities requested by
Holders to be included in such offering and any securities that the Company or
any other Person proposes to be included that are not Registrable Securities)
exceeds the Maximum Offering Size, then the Company shall so advise all
Initiating Holders and Demand Eligible Holders with Registrable Securities
proposed to be included in such underwritten offering, and shall include in such
offering the number of Registrable Securities which can be so sold in the
following order of priority, up to the Maximum Offering Size:

(i)    first, the Registrable Securities requested to be included in such
underwritten offering by the Initiating Holders and the Demand Eligible Holders,
allocated, if necessary for the offering not to exceed the Maximum Offering
Size, to give first priority to the inclusion of the Registrable Securities of
the Initiating Holders and, thereafter, pro rata among the Demand Eligible
Holders on the basis of the number of Registrable Securities requested to be
included therein by each such Demand Eligible Holder;

(ii)    second, any securities proposed to be registered by the Company; and

(iii)    third, other securities of the Company requested by holders thereof to
be included in such underwritten offering pursuant to registration rights
arrangements similar to this Agreement (including provisions allowing the
Holders to participate in registrations and offerings required or demanded under
such arrangements) to the extent permitted hereunder, allocated, if necessary
for the offering not to exceed the Maximum Offering Size, pro rata among the
respective holders of such other securities on the basis of the number of
securities requested to be included therein by each such holder.

(f)    Underwritten Demand Registration. The determination of whether any
offering of Registrable Securities pursuant to a Demand Registration will be an
underwritten offering shall be made in the sole discretion of the Holders
holding a majority of the Registrable Securities included in such underwritten
offering, and such Holders shall have the right to (A) determine the plan of
distribution, including the price at which the Registrable Securities are to be
sold and the underwriting commissions, discounts and fees, and (B) select the
investment banker(s) and manager(s) to administer the offering (which shall
consist of one (1) or more reputable nationally recognized investment banks,
subject to the Company’s approval (which shall not be unreasonably withheld,
conditioned or delayed)) and one (1) firm of counsel to represent all of the
Holders (along with any reasonably necessary local counsel), in connection with
such

 

13



--------------------------------------------------------------------------------

Demand Registration; provided, that the Company shall select such investment
banker(s), manager(s) and counsel (including local counsel) if the Holders of
such majority of Registrable Securities cannot so agree on the same within a
reasonable time period.

(g)    Withdrawal of Registrable Securities. Any Holder whose Registrable
Securities were to be included in any such registration pursuant to Section 2.2
may elect to withdraw any or all of its Registrable Securities therefrom,
without prejudice to the rights of any such Holder or Holders to include
Registrable Securities in any future registration (or registrations), by written
notice to the Company delivered on or prior to the effective date of the
relevant Demand Registration Statement.

2.3    Piggyback Registrations.

(a)    Registration Statement on behalf of the Company. (i) If at any time the
Company proposes to file a Registration Statement, other than pursuant to a
Shelf Registration under Section 2.1 or any Demand Registration under
Section 2.2, for an offering of securities for cash (whether in connection with
a public offering of Common Stock by the Company, a public offering of Common
Stock by stockholders other than Holders, or both, but excluding an offering
relating solely to an employee benefit plan, an offering relating to a
transaction on Form S-4, a rights offering or an offering on any form of
Registration Statement that does not permit secondary sales) (a “Piggyback
Registration Statement”), the Company shall give prompt written notice (the
“Piggyback Notice”) to all Holders that, to its knowledge, hold Registrable
Securities (collectively, the “Piggyback Eligible Holders”) of the Company’s
intention to file a Piggyback Registration Statement reasonably in advance of
(and in any event at least ten (10) Business Days before) the anticipated filing
date of such Piggyback Registration Statement. The Piggyback Notice shall offer
the Piggyback Eligible Holders the opportunity to include for registration in
such Piggyback Registration Statement the number of Registrable Securities of
the same class and series as those proposed to be registered as they may
request, subject to Section 2.3(c) (a “Piggyback Registration”).

(ii)    Subject to Section 2.3(c), the Company shall use its commercially
reasonable efforts to include in each such Piggyback Registration such
Registrable Securities for which the Company has received written requests
(each, a “Piggyback Request”) from Piggyback Eligible Holders within five
(5) Business Days after giving the Piggyback Notice. If a Piggyback Eligible
Holder decides not to include all of its Registrable Securities in any Piggyback
Registration Statement thereafter filed by the Company, such Piggyback Eligible
Holder shall nevertheless continue to have the right to include any Registrable
Securities in any subsequent Piggyback Registration Statements or Registration
Statements as may be filed by the Company with respect to offerings of
Registrable Securities, all upon the terms and conditions set forth herein. The
Company shall use its commercially reasonable efforts to effect the registration
under the Securities Act of all Registrable Securities which the Company has
been so requested to register pursuant to the Piggyback Requests, to the extent
required to permit the disposition of the Registrable Securities so requested to
be registered.

(b)    Shelf Takedown by the Company. (i) If at any time the Company proposes to
sell securities that have been previously registered pursuant to a Shelf
Registration Statement (a

 

14



--------------------------------------------------------------------------------

“Company Shelf Registration Statement”) in a public offering for cash (whether
in connection with a public offering of Common Stock by the Company, a public
offering of Common Stock by stockholders other than Holders, or both) (a
“Company Shelf Takedown Public Offering”), the Company shall give written notice
(the “Company Shelf Takedown Public Offering Notice”) to all Qualified Holders
of such Company Shelf Takedown Public Offering at least five (5) Business Days
before the anticipated pricing date of such Company Shelf Takedown Public
Offering. The Company Shelf Takedown Public Offering Notice shall give the
Qualified Holders the opportunity to include for offering in such Company Shelf
Takedown Public Offering Registrable Securities of the same class and series as
those proposed to be sold in such Company Shelf Takedown Public Offering of any
requesting Holder, but only if the Registrable Shares requested for inclusion
are registered under an effective Shelf Registration Statement, as necessary to
allow such Registrable Securities to be sold in such Company Shelf Takedown
Public Offering.

(ii)    Subject to Section 2.3(c), the Company shall use its commercially
reasonable efforts to include in each such Company Shelf Takedown Public
Offering such Registrable Securities for which the Company has received written
requests (each, a “Company Shelf Takedown Public Offering Request”) from
Qualified Holders within three (3) Business Days after giving the Company Shelf
Takedown Public Offering Notice. If a Qualified Holder decides not to include
all of its Registrable Securities in any Company Shelf Takedown Public Offering,
such Qualified Holder shall nevertheless continue to have the right to include
any Registrable Securities in any subsequent Company Shelf Takedown Public
Offerings, all upon the terms and conditions set forth herein. The Company shall
use its commercially reasonable efforts to include in the Company Shelf Takedown
Public Offering all Registrable Securities which the Company has been so
requested to include pursuant to the Company Shelf Takedown Public Offering
Requests, to the extent required to permit the disposition of the Registrable
Securities so requested to be registered, including to the extent so required,
by filing and causing to become effective a post-effective amendment to the
Company Shelf Registration Statement and any related prospectus supplement.

(c)     Priority of Registration. If the Piggyback Registration in respect of
which the Company gives notice pursuant to Section 2.3(a), or the Company Shelf
Takedown Public Offering in respect of which the Company gives notice pursuant
to Section 2.3(b), is an underwritten offering, and the managing underwriter or
managing underwriters of such offering advise the Company and the applicable
Holders that, in their reasonable view, the amount of securities requested to be
included in such registration or offering (including Registrable Securities
requested by the applicable Holders to be included in such registration or
offering and any securities that the Company or any other Person proposes to be
included that are not Registrable Securities) exceeds the Maximum Offering Size
(which shall be within a price range acceptable to the Company), then the
Company shall so advise all applicable Holders with Registrable Securities
proposed to be included in such Piggyback Registration or Company Shelf Takedown
Public Offering, and shall include in such offering the number which can be so
sold in the following order of priority, up to the Maximum Offering Size:

(A)    in the case of a registration or offering initiated by the Company—

(i)    first, the securities that the Company proposes to sell up to the Maximum
Offering Size;

 

15



--------------------------------------------------------------------------------

(ii)    second, the Registrable Securities requested to be included in such
registration or offering, allocated, if necessary for the offering not to exceed
the Maximum Offering Size, pro rata among the applicable Holders on the basis of
the number of Registrable Securities requested to be included therein by each
Piggyback Eligible Holder; and

(iii)    third, other securities of the Company requested to be included in such
registration or offering by the holders thereof, allocated, if necessary for the
offering not to exceed the Maximum Offering Size, pro rata among the respective
holders thereof on the basis of the number of securities requested to be
included therein by each such holder; and

(B)    in the case of a registration or offering that is not initiated by the
Company—

(i)    first, the securities requested to be included by the holders of the
Company’s securities initiating such registration, up to the Maximum Offering
Size;

(ii)    second, the Registrable Securities requested to be included in such
registration or offering, allocated, if necessary for the offering not to exceed
the Maximum Offering Size, pro rata among the applicable Holders on the basis of
the number of Registrable Securities requested to be included therein by each
such Holder;

(iii)    third, any securities requested to be included in such registration or
offering by the Company; and

(iv)    fourth, other securities of the Company requested to be included by
other holders thereof to the extent permitted hereunder, allocated, if necessary
for the registration or offering not to exceed the Maximum Offering Size, pro
rata among the respective holders of such other securities on the basis of the
number of securities requested to be included therein by each such holder.

(d)    Manner of Sale of Registrable Securities. (i) All Piggyback Eligible
Holders requesting to be included in the Piggyback Registration, or Qualified
Holders requesting to be included in a Company Shelf Takedown Public Offering,
must sell their Registrable Securities to the underwriters selected as provided
in Section 2.3(f) on the same terms and conditions as apply to the Company or
the holders that initiated such registration. Promptly (and in any event within
one (1) Business Day) following receipt of notification by the Company from the
managing underwriter of a range of prices at which such Registrable Securities
are likely to be sold, the Company shall so advise each applicable Holder
requesting registration (or inclusion, as the case may be) in such offering of
such price.

 

16



--------------------------------------------------------------------------------

(ii)    If any such Holder disapproves of the terms of any such underwriting
(including the price offered by the underwriter(s) in such offering), such
Holder may elect to withdraw any or all of its Registrable Securities therefrom,
without prejudice to the rights of any such Holder or Holders to include
Registrable Securities in any future Piggyback Registration (or Company Shelf
Takedown Public Offering, as the case may be) or other registration statement,
by written notice to the Company and the managing underwriter(s) delivered on or
prior to the effective date of such Piggyback Registration Statement or Company
Shelf Takedown Public Offering or, if later, prior to the date on which the
pricing of the relevant offering is expected to occur. Any Registrable
Securities withdrawn from such underwriting shall be excluded and withdrawn from
the registration or offering.

(e)    Withdrawal from Registration. The Company shall have the right to
terminate or withdraw any registration of offering initiated by it under this
Section 2.3 prior to the effective date of such Registration Statement or
pricing date of such Company Shelf Takedown Public Offering, whether or not any
Piggyback Eligible Holder or Qualified Holder, as the case may be, has elected
to include Registrable Securities therein, without prejudice, however, to the
right of the Holders immediately to request that such registration be effected
as an offering under Section 2.1 or a registration under Section 2.2 to the
extent permitted thereunder and subject to the terms set forth therein. The
registration expenses of such withdrawn registration or offering shall be borne
by the Company in accordance with Article IV hereof.

(f)    Selection of Bankers and Counsel. If a Piggyback Registration or Company
Shelf Takedown Public Offering pursuant to this Section 2.3 involves an
underwritten offering, the Company shall have the right, in consultation with
the Holders holding a majority of the Registrable Securities to be included in
such underwritten offering, to (i) determine the plan of distribution, including
the price at which the Registrable Securities are to be sold and the
underwriting commissions, discounts and fees and (ii) select the investment
banker or bankers and managers to administer the offering, including the lead
managing underwriter.

(g)    Effect of Piggyback Registration. No registration or offering effected
under this Section 2.3 shall relieve the Company of its obligations to effect
any registration of the offer and sale of Registrable Securities under
Section 2.1 or upon request under Section 2.2 hereof, and no registration
effected pursuant to this Section 2.3 shall be deemed to have been effected
pursuant to Section 2.1 or Section 2.2 hereof.

2.4    Notice Requirements. Any Demand Notice, Demand Eligible Holder Request,
Piggyback Request, Shelf Takedown Notice or Company Shelf Takedown Public
Offering Request shall (i) specify the maximum number or class or series of
Registrable Securities intended to be offered and sold by the Holder making the
request, (ii) express such Holder’s bona fide intent to offer up to such maximum
number of Registrable Securities for distribution, (iii) describe the nature or
method of the proposed offer and sale of Registrable Securities (to the extent
applicable), and (iv) contain the undertaking of such Holder to provide all such
information and materials and take all action as may reasonably be required in
order to permit the Company to comply with all applicable requirements in
connection with the registration of such Registrable Securities.

 

17



--------------------------------------------------------------------------------

2.5    Conversion of Preferred Stock and Exercise of Warrants. A HOLDER MAY
INCLUDE IN ANY UNDERWRITTEN SHELF TAKEDOWN, DEMAND REGISTRATION, PIGGYBACK
REGISTRATION OR COMPANY SHELF TAKEDOWN PUBLIC OFFERING SHARES OF COMMON STOCK
ISSUABLE UPON CONVERSION OR EXERCISE OF ANY REGISTRABLE SECURITIES CONSTITUTING
PREFERRED STOCK OR WARRANTS WHOSE CONVERSION OR EXERCISE IS CONDITIONED UPON THE
CLOSING OF SUCH UNDERWRITTEN SHELF TAKEDOWN, DEMAND REGISTRATION, PIGGYBACK
REGISTRATION OR COMPANY SHELF TAKEDOWN PUBLIC OFFERING, AS THE CASE MAY BE.

ARTICLE III

SUSPENSION AND OTHER MATTERS

3.1    Required Suspension Period

(a)    Reasons for Suspension. Notwithstanding any other provision of this
Agreement, the Company shall have the right but not the obligation to defer the
filing of (but not the preparation of), or suspend the use by the Holders of,
any Demand Registration Statement or Shelf Registration Statement for a period
of up to forty-five (45) days—

(i)    if an event occurs as a result of which the Registration Statement and
any related Prospectus as then supplemented would include any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein in the light of the circumstances under which they were made
at such time not misleading, or if it shall be necessary to amend the
Registration Statement, file a new registration statement or supplement any
related Prospectus to comply with the Securities Act or the Exchange Act or the
respective rules thereunder;

(ii)    upon issuance by the Commission of a stop order suspending the
effectiveness of any Registration Statement with respect to Registrable
Securities or the initiation of Proceedings with respect to such Registration
Statement under Section 8(d) or 8(e) of the Securities Act;

(iii)    if the Company believes that any such registration or offering
(x) should not be undertaken because it would reasonably be expected to
materially interfere with any material corporate development or plan of the
Company or (y) would require the Company, under applicable securities laws and
other laws, to make disclosure of material nonpublic information that would not
otherwise be required to be disclosed at that time and the Company believes in
good faith that such disclosures at that time would not be in the Company’s best
interests; provided that this exception (y) shall continue to apply only during
the time that such material nonpublic information has not been disclosed and
remains material;

(iv)    if the Company elects at such time to offer equity securities of the
Company to (x) fund a merger, third-party tender offer or other business
combination, acquisition of assets or similar transaction or (y) meet rating
agency and other capital funding requirements; or

 

18



--------------------------------------------------------------------------------

(v)    if the Company is pursuing a primary underwritten offering of Common
Stock pursuant to a registration statement; provided that the Investor shall
have Piggyback Registration rights with respect to such primary underwritten
offering in accordance with and subject to the restrictions set forth in
Section 2.3 (any such period, a “Suspension Period”).

provided, however, that in such event, the Initiating Holders will be entitled
to withdraw any request for a Demand Registration or an Underwritten Shelf
Takedown and, if such request is withdrawn, such Demand Registration or
Underwritten Shelf Takedown will not count as a Demand Registration or an
Underwritten Shelf Takedown, as applicable, and the Company will pay all
Registration Expenses in connection with such registration.

(b)    Limitation on Suspensions. In no event shall the Company declare a
Suspension Period more than twice in any twelve (12) month period or for more
than an aggregate of ninety (90) days in any twelve (12) month period. The
Company shall give written notice to the Holders of its declaration of a
Suspension Period and of the expiration of the relevant Suspension Period. If
the filing of any Demand Registration or Shelf Registration or any Underwritten
Shelf Takedown is suspended pursuant to this Section 3.1, once the Suspension
Period ends, an Initiating Holder may request a new Demand Registration, a new
Shelf Registration or a new Underwritten Shelf Takedown (and no such request
shall be counted as an additional Demand Registration for purposes of
Section 2.2(c) or an Underwritten Shelf Takedown for purposes of Section
2.1(b)).

3.2    Required Information. The Company may require each Holder of Registrable
Securities as to which any Registration Statement is being filed or sale is
being effected to furnish to the Company such information regarding the
distribution of such securities and such other information relating to such
Holder and its ownership of Registrable Securities as the Company may from time
to time reasonably request in writing (provided that such information shall be
used only in connection with such registration) and the Company may exclude from
such registration or sale the Registrable Securities of any such Holder who
fails to furnish such information within a reasonable time after receiving such
request. Each Holder agrees to furnish such information to the Company and to
cooperate with the Company as reasonably necessary to enable the Company to
comply with the provisions of this Agreement.

3.3    Confidentiality. Pending any required public disclosure by the Company
and subject to applicable legal requirements and the terms of this Agreement,
the parties will maintain the confidentiality of details contained in all
notices and other communications regarding a prospective underwritten offering
and other sales of securities hereunder, which shall not include, however, the
fact that an underwritten offering has been requested hereunder.

3.4    Other Registration Rights Agreements. The Company has not entered into
and, unless agreed in writing by each Holder on or after the date of this
Agreement, will not enter into, any agreement that (i) is inconsistent with the
rights granted to the Holders with respect to Registrable Securities in this
Agreement or otherwise conflicts with the provisions hereof in any material
respect or (ii) other than as set forth in this Agreement, would allow any
holder of Common Stock to include Common Stock in any Registration Statement
filed by the Company on a basis that is more favorable in any material respect
to the rights granted to the Holders hereunder.

 

19



--------------------------------------------------------------------------------

ARTICLE IV

REGISTRATION PROCEDURES

The procedures to be followed by the Company and each participating Holder to
register the sale of Registrable Securities pursuant to a Registration Statement
in accordance with this Agreement, and the respective rights and obligations of
the Company and such Holders with respect to the preparation, filing and
effectiveness of such Registration Statement, are as follows:

4.1    Obligations of the Company.

(a)    General. The Company will—

(i)    prepare and file a Registration Statement or a prospectus supplement, as
applicable, with the Commission (within the time period specified in Section 2.1
or Section 2.2, as applicable, in the case of a Shelf Registration, an
Underwritten Shelf Takedown or a Demand Registration) which Registration
Statement (A) shall be on a form selected by the Company for which the Company
qualifies, (B) shall be available for the sale or exchange of the Registrable
Securities in accordance with the intended method or methods of distribution,
and (C) shall comply as to form in all material respects with the requirements
of the applicable form and include and/or incorporate by reference all financial
statements required by the Commission to be filed therewith;

(ii)    use its commercially reasonable efforts to cause such Registration
Statement to become effective and remain effective for the periods provided
under Section 2.1 or Section 2.2, as applicable, in the case of a Shelf
Registration Statement or a Demand Registration Statement;

(iii)    use its commercially reasonable efforts (notwithstanding Section
3.1(a)) to prevent the occurrence of any event that would cause a Registration
Statement to contain a material misstatement or omission or to be not effective
and usable for resale of the Registrable Securities registered pursuant thereto
(during the period that such Registration Statement is required to be effective
as provided under Section 2.1 or Section 2.2); and

(iv)    cause each Registration Statement and the related Prospectus and any
amendment or supplement thereto, as of the effective date of such Registration
Statement, amendment or supplement (x) to comply in all material respects with
any requirements of the Securities Act and the rules and regulations of the
Commission and (y) not to contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading.

(b)    Documentation Prior to Filing. The Company will, (1) at least five
(5) Business Days prior to the anticipated filing of a Registration Statement or
any related Prospectus or any amendment or supplement thereto (or, in the case
of an amendment or supplement, as far in

 

20



--------------------------------------------------------------------------------

advance as is reasonably practicable in the circumstances), or before using any
Issuer Free Writing Prospectus, furnish to such Holders, the Holder’s Counsel
and the managing underwriter or underwriters of an underwritten offering of
Registrable Securities, if applicable, copies of all such documents proposed to
be filed, (2) use its commercially reasonable efforts to address in each such
document prior to being so filed with the Commission such comments as such
Holder, Holder’s Counsel or underwriter reasonably shall propose within three
(3) Business Days of receipt of such copies by the Holders and (3) not file any
Registration Statement or any related Prospectus or any amendment or supplement
thereto containing information regarding a participating Holder to which a
participating Holder reasonably objects.

(c)    Filings and Comments. The Company will as promptly as reasonably
practicable—

(i)    prepare and file with the Commission such amendments, including
post-effective amendments, and supplements to each Registration Statement and
the Prospectus used in connection therewith as (A) may be reasonably requested
by any Holder of Registrable Securities covered by such Registration Statement
necessary to permit such Holder to sell in accordance with its intended method
of distribution or (B) may be necessary under applicable law to keep such
Registration Statement continuously effective with respect to the disposition of
all Registrable Securities covered thereby for the periods provided under
Section 2.1 or Section 2.2, as applicable, in accordance with the intended
method of distribution and, subject to the limitations contained in this
Agreement, prepare and file with the Commission such additional Registration
Statements in order to register for resale under the Securities Act all of the
Registrable Securities held by the Holders;

(ii)    cause the related Prospectus to be amended or supplemented by any
required prospectus supplement, and as so supplemented or amended, to be filed
pursuant to Rule 424;

(iii)    respond to any comments received from the Commission with respect to
each Registration Statement or Prospectus or any amendment thereto; and

(iv)    as promptly as reasonably practicable, provide such Holders true and
complete copies of all correspondence from and to the Commission relating to
such Registration Statement or Prospectus other than any comments that the
Company determines in good faith would result in the disclosure to such Holders
of material non-public information concerning the Company that is not already in
the possession of such Holder.

(d)    Compliance. The Company will comply in all material respects with the
provisions of the Securities Act and the Exchange Act (including Regulation M
under the Exchange Act) with respect to each Registration Statement and the
disposition of all Registrable Securities covered by each Registration
Statement.

 

21



--------------------------------------------------------------------------------

(e)    Notifications. The Company will notify such Holders that, to its
knowledge, hold Registrable Securities and the managing underwriter or
underwriters of an underwritten offering of Registrable Securities, if
applicable, as promptly as reasonably practicable:

(i)    (A) when a Registration Statement, any pre-effective amendment, any
Prospectus or any prospectus supplement or post-effective amendment to a
Registration Statement or any free writing prospectus is proposed to be filed;
(B) when the Commission notifies the Company whether there will be any “limited
review” or “review” of such Registration Statement and whenever the Commission
comments on such Registration Statement (in which case the Company shall provide
true and complete copies thereof and all written responses thereto to each
Holder, each Holder’s Counsel and each underwriter, if applicable, other than
information which the Company determines in good faith would constitute material
non-public information that is not already in the possession of such Holder);
and (C) with respect to each Registration Statement or any post-effective
amendment thereto, when the same has been declared effective;

(ii)    of any request by the Commission or any other federal or state
governmental or regulatory authority for amendments or supplements to a
Registration Statement or Prospectus or for additional information (whether
before or after the effective date of the Registration Statement) or any other
correspondence with the Commission or any such authority relating to, or which
may affect, the Registration Statement;

(iii)    of the issuance by the Commission or any other governmental or
regulatory authority of any stop order, injunction or other order or requirement
suspending the effectiveness of a Registration Statement covering any or all of
the Registrable Securities or the initiation of any Proceedings for that
purpose;

(iv)    of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose;

(v)    if, at any time, the representations and warranties of the Company in any
applicable underwriting agreement or similar agreement cease to be true and
correct in all material respects; or

(vi)    of the occurrence of any event that makes any statement made in such
Registration Statement or Prospectus or any document incorporated or deemed to
be incorporated therein by reference untrue in any material respect or if, as a
result of such event or the passage of time, such Registration Statement,
Prospectus or other documents requires revisions so that, in the case of such
Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
(in the case of the Prospectus, in light of the circumstances under which they
were made) not misleading, or when any Issuer Free Writing Prospectus includes
information that

 

22



--------------------------------------------------------------------------------

may conflict with the information contained in the Registration Statement or
Prospectus, or if, for any other reason, it shall be necessary during such time
period to amend or supplement such Registration Statement or Prospectus in order
to comply with the Securities Act, which shall correct such misstatement or
omission or effect such compliance.

(f)    Stop Orders. The Company will (notwithstanding Section 3.1(a)) use its
commercially reasonable efforts to avoid the issuance of, or, if issued, obtain
the withdrawal of (i) any stop order or other order suspending the effectiveness
of a Registration Statement or the use of any Prospectus, or (ii) any suspension
of the qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment, or
if any such order or suspension is made effective during any Suspension Period,
at the earliest practicable moment after the Suspension Period is over.

(g)    Copies of Documentation. (i) During the Effectiveness Period or the Shelf
Period, as applicable, the Company will furnish to each selling Holder and the
managing underwriter or underwriters of an underwritten offering of Registrable
Securities, if applicable, upon their request, without charge, at least one
conformed copy of each Registration Statement and each amendment thereto and all
exhibits to the extent requested by such selling Holder or underwriter
(including those incorporated by reference) promptly after the filing of such
documents with the Commission.

(ii)    The Company will promptly deliver to each selling Holder and the
managing underwriter or underwriters of an underwritten offering of Registrable
Securities, if applicable, without charge, as many copies of each Prospectus or
Prospectuses (including each form of prospectus) and each amendment or
supplement thereto as such selling Holder or underwriter may reasonably request
in order to facilitate the disposition of the Registrable Securities by such
selling Holder or underwriter. The Company consents to the use of such
Prospectus and each amendment or supplement thereto by each of the selling
Holders and any applicable underwriter in connection with the offering and sale
of the Registrable Securities covered by such Prospectus and any amendment or
supplement thereto.

(h)    Blue Sky. The Company will use its commercially reasonable efforts to—

(i)    register or qualify the Registrable Securities covered by a Registration
Statement, no later than the time such Registration Statement is declared
effective by the Commission, under all applicable securities laws (including the
“blue sky” laws) of such jurisdictions each underwriter, if any, or any selling
Holder shall reasonably request;

(ii)    keep each such registration or qualification effective during the period
such Registration Statement is required to be kept effective under the terms of
this Agreement; and

(iii)    do any and all other acts and things which may be reasonably necessary
or advisable to enable such underwriter, if any, and each selling Holder to
consummate the disposition in each such jurisdiction of the Registrable
Securities covered by such Registration Statement;

 

23



--------------------------------------------------------------------------------

provided, however, that the Company will not be required to (x) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this subparagraph, (y) subject itself to taxation in
any such jurisdiction or (z) consent to general service of process (other than
service of process in connection with such registration or qualification or any
sale of Registrable Securities in connection therewith) in any such
jurisdiction.

(i)    Share Certificates. To the extent that the Company has certificated
shares of any Common Stock or Preferred Stock, the Company will cooperate with
each Holder and the underwriter or managing underwriter of an underwritten
offering of Registrable Securities, if applicable, to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee pursuant to a Registration Statement, which
certificates shall be free of all restrictive legends indicating that the
Registrable Securities are unregistered or unqualified for resale under the
Securities Act, Exchange Act or other applicable securities laws, and to enable
such Registrable Securities to be in such denominations and registered in such
names as each Holder or the underwriter or managing underwriter of an
underwritten offering of Registrable Securities, if any, may request in writing.
In connection therewith, if required by the Company’s transfer agent, the
Company will promptly, after the effective date of the Registration Statement,
cause an opinion of counsel as to the effectiveness of the Registration
Statement to be delivered to and maintained with such transfer agent, together
with any other authorizations, certificates and directions required by the
transfer agent which authorize and direct the transfer agent to issue such
Registrable Securities without any such legend upon sale by the Holder or the
underwriter or managing underwriter of an underwritten offering of Registrable
Securities, if any, of such Registrable Securities under the Registration
Statement.

(j)    Supplements and Amendments. Upon the occurrence of any event contemplated
by Section 4.1(e)(vi), as promptly as reasonably practicable, the Company will
(notwithstanding Section 3.1(a)) prepare a supplement or amendment, including a
post-effective amendment, if required by applicable law, to the affected
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference or to the
applicable Issuer Free Writing Prospectus, and file any other required document
so that, as thereafter delivered, no Registration Statement nor any Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
(in the case of a Prospectus, in light of the circumstances under which they
were made) not misleading and no Issuer Free Writing Prospectus will include
information that conflicts with information contained in the Registration
Statement or Prospectus, such that each selling Holder can resume disposition of
such Registrable Securities covered by such Registration Statement or
Prospectus.

(k)    Underwriting Arrangements. The Company will, in connection with any
underwritten offering in accordance with the terms hereof, negotiate in good
faith and execute all indemnities, underwriting agreements and other documents
reasonably required under the terms of such underwriting arrangements.

 

24



--------------------------------------------------------------------------------

(l)    Comfort Letters. The Company will procure auditor “comfort” letters
addressed to the underwriters in the offering from the Company’s independent
certified public accountants or independent auditors (and, if necessary, any
other independent certified public accountants or independent auditors of any
Subsidiary of the Company or any business acquired by the Company for which
financial statements and financial data are, or are required to be, included in
the Registration Statement) in customary form and covering such matters of the
type customarily covered by comfort letters as the underwriters reasonably
request, dated the date of execution of the underwriting agreement and brought
down to the closing under the underwriting agreement.

(m)    Opinions of Counsel. The Company will obtain for delivery to the
underwriter or underwriters of an underwritten offering of Registrable
Securities an opinion or opinions from counsel for the Company (including any
local counsel reasonably requested by the underwriters) dated the most recent
effective date of the Registration Statement or, in the event of an underwritten
offering, the date of the closing under the underwriting agreement, in customary
form, scope and substance, covering the matters customarily covered in opinions
requested in sales of securities or underwritten offerings, which opinions shall
be reasonably satisfactory to such underwriters and their counsel.

(n)    Inspection. For a reasonable period prior to the filing of any
Registration Statement and throughout the Effectiveness Period or the Shelf
Period, as applicable, the Company will make available upon reasonable notice at
the Company’s principal place of business or such other reasonable place for
inspection by a representative appointed by the Holders holding a majority of
the Registrable Securities covered by the applicable Registration Statement, by
any managing underwriter or managing underwriters selected in accordance with
this Agreement and by any attorney, accountant or other agent retained by such
Holders or underwriter, such financial and other records, pertinent corporate
documents and properties of the Company, and cause the officers, employees,
counsel and independent certified public accountants of the Company to respond
to such inquiries and supply all information reasonably requested (and in the
case of counsel, not violate an attorney-client privilege in such counsel’s
reasonable belief) to conduct a reasonable investigation within the meaning of
Section 11 of the Securities Act.

(o)    Transfer. The Company will (i) provide and cause to be maintained a
transfer agent and registrar for all Registrable Securities covered by the
applicable Registration Statement from and after a date not later than the
effective date of such Registration Statement and provide and enter into any
reasonable agreements with a custodian for the Registrable Securities and
(ii) not later than the effective date of the applicable Registration Statement,
provide a CUSIP number for all Registrable Securities.

(p)    FINRA. The Company will cooperate with each Holder of Registrable
Securities and each underwriter or agent participating in the disposition of
Registrable Securities and their respective counsel in connection with any
filings required to be made with FINRA and in performance of any due diligence
investigations by any underwriter.

(q)    Compliance. The Company will use its commercially reasonable efforts to
comply with all applicable rules and regulations of the Commission, the Trading
Market, FINRA and any state securities authority, and make available to each
Holder, as soon as reasonably

 

25



--------------------------------------------------------------------------------

practicable after the effective date of the Registration Statement, an earnings
statement covering at least twelve (12) months which shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158.

(r)    Free Writing Prospectuses. The Company will use its commercially
reasonable efforts to ensure that any Issuer Free Writing Prospectus utilized in
connection with any Prospectus complies in all material respects with the
Securities Act, is filed in accordance with the Securities Act to the extent
required thereby, is retained in accordance with the Securities Act to the
extent required thereby and, when taken together with the related Prospectus,
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(s)    Cooperation. In connection with any registration of Registrable
Securities pursuant to this Agreement, the Company will take all commercially
reasonable actions as are necessary or advisable in order to expedite or
facilitate the disposition of Registrable Securities by such Holders, including
using commercially reasonable efforts to cause appropriate officers and
employees to be available, on a customary basis and upon reasonable advance
notice, to meet with prospective investors in presentations, meetings and road
shows; provided, however, that the Company shall not be required to participate
in any marketing effort that is longer than three (3) Business Days or requires
face to face meeting with investors more than once every ninety (90) days and no
more than twice in a twelve (12) month period.

(t)    Listing. The Company shall use its commercially reasonable efforts to
list the Common Stock and the Preferred Stock covered by a Registration
Statement on the New York Stock Exchange as soon as practicable after the
Effective Date. Following the listing of the Common Stock and the Preferred
Stock on the New York Stock Exchange, the Company will use its commercially
reasonable efforts to maintain such listing until each Holder has sold all of
its Registrable Securities.

(u)    Additional Information. The Company shall, if such registration for an
underwritten offering is pursuant to a Registration Statement on Form S-3 or any
similar short-form registration, include in such Registration Statement such
additional information for marketing purposes as the managing underwriter
reasonably requests.

(v)    Alternative Transactions. The Company shall use its commercially
reasonable efforts to cooperate in a timely manner with any reasonable and
customary request of the Holders in respect of any Alternative Transaction,
including entering into customary agreements with respect to such Alternative
Transactions (and providing customary representations, warranties, covenants and
indemnities in such agreements) as well as providing other reasonable assistance
in respect of such Alternative Transactions of the type applicable to a public
offering subject to this Section 4.1, to the extent customary for such
transactions.

 

26



--------------------------------------------------------------------------------

4.2    Obligations of the Holders in Underwritten Offerings. Each Holder
participating in an underwritten offering shall—

(i)    provide to the Company a Shelf Takedown Notice, Demand Notice, Piggyback
Request or Company Shelf Takedown Public Offering Request of such Holder’s
intention to distribute Registrable Securities by means of an underwritten
offering;

(ii)    participate in such underwriting and include such Holder’s Registrable
Securities in the underwriting to the extent provided herein; provided that no
such selling Holder shall be required to make any representations or warranties
to or agreements with the Company or the underwriters other than
representations, warranties or agreements regarding such selling Holder and such
selling Holder’s Registrable Securities;

(iii)    agree to enter into customary agreements, including an underwriting
agreement in customary form, and sell such Holder’s Registrable Securities on
the basis provided in any underwriting arrangements approved by the Holders
entitled to select the managing underwriter or managing underwriters hereunder
(provided that any such Holder shall not be required to make any representations
or warranties to or agreements with the Company or the underwriters other than
representations, warranties, agreements and indemnities regarding such Holder,
such Holder’s title to the Registrable Securities, such Holder’s intended method
of distribution, the accuracy of information concerning such Holder as provided
by or on behalf of such Holder, and any other representations required to be
made by the Holder under applicable law, and the aggregate amount of the
liability of such Holder in connection with such offering shall not exceed such
Holder’s net proceeds from the disposition of such Holder’s Registrable
Securities in such offering);

(iv)    complete and execute all questionnaires, powers of attorney, custody
agreements and other documents reasonably required under the terms of such
underwriting arrangements; and

(v)    furnish to the Company such information regarding itself as is required
to be included in the Registration Statement, the ownership of Registrable
Securities by such Holder and the proposed distribution by such Holder of such
Registrable Securities as the Company may from time to time reasonably request
in writing, as provided in Section 3.2.

4.3    Expenses. All expenses incurred in connection with any Registration
Statement or registered offering covering Registrable Securities held by
Holders, including, without limitation, all registration and filing fees,
printing expenses, the fees and expenses of the independent certified public
accountants, transfer agent’s fees, the expense of qualifying such Registrable
Securities under state blue sky laws, and, subject to the consent of the Company
(not to be unreasonably withheld, conditioned or delayed), reasonable fees and
expenses of one firm of attorneys selected by Holders holding a majority of
Registrable Securities covered by such Registration Statement or included in
such registered offering, will be borne by the Company. However, underwriters’,
brokers’ and dealers’ discounts and commissions applicable to Registrable
Securities sold for the account of Holders (and any taxes related thereto) will
be borne by such Holders pro rata based on the number of Registrable Securities
sold by them. Without limiting the foregoing, nothing in this Agreement shall
obligate the Company to pay

 

27



--------------------------------------------------------------------------------

expenses (including fees and expenses of counsel) of underwriters of securities
sold by the Holders (except for reasonable fees and disbursements of counsel for
any underwriters in connection with blue sky qualification of any Registrable
Securities).

ARTICLE V

INDEMNIFICATION

5.1    Indemnification by the Company. In the event of any registration under
the Securities Act by any Registration Statement pursuant to rights granted in
this Agreement of Registrable Securities, or any offering made pursuant thereto,
the Company will indemnify and hold harmless the Holders and their respective
officers, directors, managers, employees, limited partners, general partners,
equityholders, investment managers, management companies and Affiliates (in each
case, in their capacities as such), and each underwriter of such securities and
each other person, if any, who controls such Holders or such underwriter within
the meaning of the Securities Act, against any losses, claims, damages, or
liabilities (including, without limitation, reasonable legal fees and costs of
court), joint or several, to which such Holders and their respective officers,
directors, managers, employees, limited partners, general partners,
equityholders, investment managers, management companies or Affiliates, or such
underwriter or any such controlling person may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages, or
liabilities (or any actions in respect thereof) arise out of or are based upon
any untrue or alleged untrue statement of any material fact (i) contained, on
its effective date, in any Registration Statement under which such securities
were registered under the Securities Act or any amendment or supplement to any
of the foregoing, or which arise out of or are based upon the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading or (ii) contained in any
preliminary prospectus (if used prior to the filing of the final prospectus) or
in the final prospectus (as amended or supplemented if the Company shall have
filed with the Commission any amendment or supplement to the final prospectus)
or any free writing prospectus, or which arise out of or are based upon the
omission or alleged omission (if so used) to state a material fact required to
be stated in such prospectus or necessary to make the statements in such
prospectus not misleading; and will reimburse such Holders and their respective
officers, directors, managers, employees, limited partners, general partners,
equityholders, investment managers, management companies and Affiliates and each
such underwriter and each such controlling person for any legal or any other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, or liability; provided, however, that
the Company shall not be liable to a Holder or its respective officers,
directors, managers, employees, limited partners, general partners,
equityholders, investment managers, management companies and Affiliates or an
underwriter or any other person who controls such Holder or such underwriter in
any such case if and to the extent that any such loss, claim, damage, or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in such Registration Statement,
such amendment or supplement or such prospectus, in reliance upon and in
conformity with information furnished in writing to the Company by or on behalf
of such Holder or such underwriter specifically for use in the preparation
thereof.

 

28



--------------------------------------------------------------------------------

5.2    Indemnification by Holders. Each Holder severally (and not jointly) will
indemnify and hold harmless (in the same manner and to the same extent as set
forth in Section 5.1) the Company, its officers, directors, managers, employees,
limited partners, general partners, equityholders, investment managers,
management companies and Affiliates (in each case, in their capacities as such),
and each other person, if any, who controls such the Company within the meaning
of the Securities Act, against any losses, claims, damages, or liabilities
(including, without limitation, reasonable legal fees and costs of court), joint
or several, to which the Company and such officers, directors, managers,
employees, limited partners, general partners, equityholders, investment
managers, management companies or Affiliates or any such controlling person may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages, or liabilities (or any actions in respect thereof) arise out of
or are based upon any untrue or alleged untrue statement of any material fact
(i) contained, on its effective date, in any Registration Statement under which
such securities were registered under the Securities Act or any amendment or
supplement to any of the foregoing, or which arise out of or are based upon the
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading or
(ii) contained in any preliminary prospectus (if used prior to the filing of the
final prospectus) or in the final prospectus (as amended or supplemented if the
Company shall have filed with the Commission any amendment or supplement to the
final prospectus), or which arise out of or are based upon the omission or
alleged omission (if so used) to state a material fact required to be stated in
such prospectus or necessary to make the statements in such prospectus not
misleading, if and to the extent such statement or omission was made in reliance
upon and in conformity with information furnished in writing to the Company by
or on behalf of such Holder specifically for use in the preparation thereof;
provided, however, that the total amount to be indemnified by such Holder
pursuant to this Section 5.2 shall be limited to the net proceeds (after
deducting underwriters’ discounts and commissions) received by such Holder in
the offering to which such Registration Statement relates; provided, further,
that a Holder shall not be liable in any case to the extent that prior to the
filing of any such Registration Statement, prospectus or any amendment thereof
or supplement thereto, such Holder has furnished in writing to the Company
information expressly for use in, and within a reasonable period of time prior
to the effectiveness of, such Registration Statement, prospectus or any
amendment thereof or supplement thereto which corrected or made not misleading
information previously provided by such Holder to the Company.

5.3    Indemnification Procedures. Promptly after receipt by an indemnified
party of notice of the commencement of any action involving a claim referred to
in the preceding Sections of this Article V, the indemnified party will, if a
resulting claim is to be made or may be made against an indemnifying party, give
written notice to the indemnifying party of the commencement of the action. The
failure of any indemnified party to give notice shall not relieve the
indemnifying party of its obligations in this Article V, except to the extent,
if any, that the indemnifying party is actually materially prejudiced by the
failure to give notice and then only to such extent. If any such action is
brought against an indemnified party, the indemnifying party will be entitled to
participate in and to assume the defense of the action with counsel reasonably
satisfactory to the indemnified party, and after notice from the indemnifying
party to such indemnified party of its election to assume defense of the action,
the indemnifying party will not be liable to such indemnified party for any
legal or other expenses incurred by the latter in connection with the action’s
defense. An indemnified party shall have the right to employ separate counsel in
any action or proceeding and participate in the defense thereof, but the fees

 

29



--------------------------------------------------------------------------------

and expenses of such counsel shall be at such indemnified party’s expense unless
(i) the employment of such counsel has been specifically authorized in writing
by the indemnifying party, which authorization shall not be unreasonably
withheld, (ii) the indemnifying party has not assumed the defense and employed
counsel reasonably satisfactory to the indemnified party within thirty (30) days
after notice of any such action or proceeding, or (iii) the named parties to any
such action or proceeding (including any impleaded parties) include the
indemnified party and the indemnifying party and the indemnified party shall
have been advised by such counsel that there may be one or more legal defenses
available to the indemnified party that are different from or additional to
those available to the indemnifying party (in which case the indemnifying party
shall not have the right to assume the defense of such action or proceeding on
behalf of the indemnified party), it being understood, however, that the
indemnifying party shall not, in connection with any one such action or separate
but substantially similar or related actions in the same jurisdiction arising
out of the same general allegations or circumstances, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys (in
addition to one (1) local counsel for each jurisdiction, if necessary, in the
good faith opinion of both counsel for the indemnifying party and counsel for
the indemnified party in order to adequately represent the indemnified parties)
for all indemnified parties with regard to all claims arising out of similar
circumstances; and that all such fees and expenses shall be reimbursed as they
are incurred upon written request and presentation of invoices. Whether or not a
defense is assumed by the indemnifying party, the indemnifying party will not be
subject to any liability for any settlement made without its consent. No
indemnifying party will consent to entry of any judgment or enter into any
settlement which (i) does not include as an unconditional term the giving by the
claimant or plaintiff, to the indemnified party, of a release from all liability
in respect of such claim or litigation or (ii) involves the imposition of
equitable remedies or the imposition of any non-financial obligations on the
indemnified party.

5.4    Contribution. If the indemnification required by this Article V from the
indemnifying party is unavailable to or insufficient to indemnify and hold
harmless an indemnified party in respect of any indemnifiable losses, claims,
damages, liabilities, or expenses as required by this Article V, then the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such losses, claims, damages, liabilities, or
expenses in such proportion as is appropriate to reflect (i) the relative
benefit of the indemnifying and indemnified parties and (ii) if the allocation
in clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect the relative benefit referred to in clause (i) and also
the relative fault of the indemnified and indemnifying parties, in connection
with the actions which resulted in such losses, claims, damages, liabilities, or
expenses, as well as any other relevant equitable considerations. The relative
fault of the indemnifying party and the indemnified party shall be determined by
reference to, among other things, whether any action in question, including any
untrue or alleged untrue statement of a material fact, has been made by, or
relates to information supplied by, such indemnifying party or parties, and the
parties’ relative intent, knowledge, access to information, and opportunity to
correct or prevent such action; provided, however, that the total amount to be
contributed by any Holder pursuant to this Section 5.4 shall be limited to the
net proceeds (after deducting underwriters’ discounts and commissions) received
by such Holder in the offering to which such Registration Statement relates;
provided, further, that a Holder shall not be liable in any case to the extent
that prior to the filing of any such Registration Statement, prospectus or any
amendment thereof or supplement thereto, such Holder has furnished in writing to
the Company information expressly

 

30



--------------------------------------------------------------------------------

for use in, and within a reasonable period of time prior to the effectiveness
of, such Registration Statement, prospectus or any amendment thereof or
supplement thereto which corrected or made not misleading information previously
provided by such Holder to the Company. The amount paid or payable by a party as
a result of the losses, claims, damage, liabilities, and expenses referred to
above shall be deemed to include any legal or other fees or expenses reasonably
incurred by such party in connection with any investigation or proceeding. The
Company and Holders agree that it would not be just and equitable if
contribution pursuant to this Section 5.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the prior provisions of this
Section 5.4. For purposes of this Section 5.4, each person who controls any
Holder or any underwriter thereof within the meaning of either the Securities
Act or the Exchange Act and each officer, director and Affiliate of any such
Holder shall have the same rights to contribution as the Company, subject in
each case to the applicable terms and conditions of this Section 5.4.

Notwithstanding the provisions of this Section 5.4, no indemnifying party shall
be required to contribute any amount in excess of the amount by which the total
price at which the securities were offered to the public by the indemnifying
party exceeds the amount of any damages which the indemnifying party has
otherwise been required to pay by reason of an untrue statement or omission. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such a fraudulent misrepresentation.

ARTICLE VI

OTHER AGREEMENTS

6.1    Transfer of Rights.

(a)    Any Holder may transfer its rights under this Agreement with respect to
any or all of the Registrable Securities held by such Holder to any transferee
of such Registrable Securities; provided that such transfer of Registrable
Securities is made in accordance with the registration requirements (or
exemption therefrom) of the Securities Act and of any applicable state
securities law and any applicable provisions of the certificate of incorporation
of the Company or agreement governing such Registrable Securities; provided
further that the Company may reasonably request opinions, certificates or other
evidence of compliance therewith before effecting any such transfer. Subject to
the foregoing, upon any such transfer of Registrable Securities, the
transferring Holder shall cease to have any rights hereunder with respect to
such Registrable Securities, and the transferee shall be considered a Holder for
purposes hereof, with regard to such Registrable Securities. Any such transfer
of rights under this Agreement will be effective upon receipt by the Company of
(i) written notice from such Holder stating the name and address of any
transferee and identifying the number and type of Registrable Securities with
respect to which rights under this Agreement are being transferred, and (ii) a
written agreement from the transferee of such Registrable Securities to be bound
by the terms of this Agreement.

(b)    In the event the Company engages in a merger or consolidation in which
the Registrable Securities are converted into securities of another company, or
if there are any changes in the Common Stock or the Preferred Stock by way of
share split, stock dividend, combination or reclassification, appropriate
arrangements will be made so that the registration

 

31



--------------------------------------------------------------------------------

rights provided under this Agreement continue to be provided to Holders by the
issuer of such securities. To the extent any new issuer, or any other company
acquired by the Company in a merger or consolidation, was bound by registration
rights obligations that would conflict with the provisions of this Agreement,
the Company will, unless Holders then holding a majority of the Registrable
Securities otherwise agree, use commercially reasonable efforts to modify any
such “inherited” registration rights obligations so as not to interfere in any
material respects with the rights provided under this Agreement.

6.2    Rule 144. If the Company is subject to the requirements of Section 13, 14
or 15(d) of the Exchange Act, the Company covenants that it will use its
reasonable best efforts to file any reports required to be filed by it under the
Securities Act and the Exchange Act, so as to enable such Holder to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144, as such rule may be amended
from time to time. Upon the request of any Holder, the Company will deliver to
such Holder a written statement as to whether it has complied with such
requirements.

6.3    In-Kind Distributions. If any Holder seeks to effectuate an in-kind
distribution of all or part of its Registrable Securities to its direct or
indirect equityholders, the Company will, subject to applicable lockups and
transfer restrictions, reasonably cooperate with such Holder and the Company’s
transfer agent to facilitate such in-kind distribution in the manner reasonably
requested by such Holder.

6.4    Termination of Registration Rights. (a) All registration rights under
this Agreement, including, without limitation, the Company’s obligations under
Sections 2.1, 2.2 and 2.3 hereof shall continue to be applicable with respect to
a Holder until such Holder no longer holds any Registrable Securities.
Notwithstanding the termination of registration rights hereunder, the parties’
rights and obligations under Article V hereof shall continue in full force and
effect in accordance with their respective terms.

6.5    Legend Removal. If the Company asserts that the shares of Common Stock,
shares of Preferred Stock, or Warrants, or any shares of Common Stock issuable
upon conversion or exercise thereof, of any Holder have ceased to be Registrable
Securities (other than by reason of restrictive legends or stop transfer
instructions appurtenant thereto) because such securities have become eligible
for sale under Rule 144 without volume or manner of sale restrictions, then the
Company and its legal counsel will upon request promptly provide, at the
Company’s sole expense, such transfer instructions (including instructions
regarding the removal of restrictive legends) and legal opinions (on which such
proposed seller may rely), and will undertake, also at the Company’s sole
expense, such other actions, as may be reasonably requested to permit or
facilitate such proposed sale to be made without compliance with the volume or
manner of sale restrictions of Rule 144).

 

32



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

7.1    Notices. All notices, requests, demands and other communications required
or permitted hereunder shall be deemed given if in writing and delivered, if
sent by electronic mail, courier or by registered or certified mail (return
receipt requested) to the following addresses and facsimile numbers (or at such
other addresses or facsimile numbers as shall be specified by like notice):

 

  (a) If to the Company, to:

Peabody Energy Corporation

701 Market Street

St. Louis, MO 63101

Fax No. (314) 342-7597

Attention: A. Verona Dorch, Chief Legal Officer

Email: XXXXXX@XXXXXXXXXXXXXXXXX

With a copy (which shall not constitute notice) to:

Jones Day

77 West Wacker

Chicago, IL 60601

Fax No. (312) 782-8585

Attention: Edward B. Winslow, Esq.

Email: ebwinslow@jonesday.com

or to such other person or address as the Company shall furnish to the Holders
in writing;

 

  (b) If to a Holder, to the address set forth with respect to such Holder on
Schedule 2 or to such other person or address as such Holder shall furnish to
the Company and the other Holders in writing.

Any notice given by delivery, mail or courier shall be effective when received.
Any notice given by facsimile shall be effective upon oral or machine
confirmation of successful transmission. Any notice given by electronic mail
shall be effective upon delivery.

7.2    Section Headings. The article and section headings in this Agreement are
for reference purposes only and shall not affect the meaning or interpretation
of this Agreement. References in this Agreement to a designated “Article” or
“Section” refer to an Article or Section of this Agreement unless otherwise
specifically indicated.

7.3    Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

 

33



--------------------------------------------------------------------------------

7.4    Consent to Jurisdiction and Service of Process. The parties to this
Agreement hereby agree to submit to the jurisdiction of the courts of the State
of New York located in the County of New York, Borough of Manhattan, and the
courts of the United States of America located in the Southern District of New
York, and appellate courts from any thereof in any action or proceeding arising
out of or relating to this Agreement.

7.5    Waiver of Jury Trial. Each of the parties to this Agreement hereby
unconditionally agrees to waive, to the fullest extent permitted by applicable
law, its respective rights to a jury trial of any claim or cause of action
(whether based on contract, tort or otherwise) based upon, arising out of or
relating to this Agreement or the transactions contemplated hereby. The scope of
this waiver is intended to be all-encompassing of any and all disputes that may
be filed in any court and that relate to the subject matter of this Agreement,
including contract claims, tort claims and all other common law and statutory
claims. Each party hereto: (i) acknowledges that this waiver is a material
inducement to enter into this Agreement, that each has already relied on this
waiver in entering into this Agreement, and that each will continue to rely on
this waiver in their related future dealings, (ii) acknowledges that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not in the event of any action or
proceeding, seek to enforce the foregoing waiver and (iii) warrants and
represents that it has reviewed this waiver with its legal counsel and that it
knowingly and voluntarily waives its jury trial rights following consultation
with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 7.5 AND EXECUTED BY EACH OF THE PARTIES
HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT. In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.

7.6    Remedies. Each party to this Agreement, in addition to being entitled to
exercise all rights granted by law, including recovery of damages, will be
entitled to specific performance of its rights under this Agreement. Each party
hereto agrees that monetary damages would not be adequate compensation for any
loss incurred by reason of a breach by it of the provisions of this Agreement
and each party hereto agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate.

7.7    Amendments. This Agreement may be amended only by an instrument in
writing executed by the Company and Holders holding at least 66 2/3% of the
Registrable Securities collectively held by them. Any such amendment will apply
to all Holders equally, without distinguishing between them.

7.8    Arm’s Length Agreement. Each of the parties to this Agreement agrees and
acknowledges that this Agreement has been negotiated in good faith, at arm’s
length, and not by any means prohibited by law.

7.9    Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to the transactions contemplated
hereby and thereby. The registration rights granted under this Agreement
supersede any registration, qualification or

 

34



--------------------------------------------------------------------------------

similar rights with respect to any of the shares of Common Stock and Preferred
Stock granted under any other agreement, and any of such preexisting
registration rights are hereby terminated. The Company shall not hereafter enter
into any agreement with respect to its securities which is inconsistent with or
violates the rights granted to the Holders in this Agreement.

7.10    Severability. The invalidity or unenforceability of any specific
provision of this Agreement shall not invalidate or render unenforceable any of
its other provisions. Any provision of this Agreement held invalid or
unenforceable shall be deemed reformed, if practicable, to the extent necessary
to render it valid and enforceable and to the extent permitted by law and
consistent with the intent of the parties to this Agreement.

7.11    Counterparts. This Agreement may be executed in multiple counterparts,
including by means of facsimile, each of which shall be deemed an original, but
all of which together shall constitute the same instrument.

[Signature Page Follows.]

 

35



--------------------------------------------------------------------------------

PEABODY ENERGY CORPORATION By:  

/s/ A. Verona Dorch

  Name: A. Verona Dorch   Title: Executive Vice President, Chief Legal Officer,
Government Affairs and Corporate Secretary [HOLDER SIGNATURE BLOCKS]

 

[Signature Page to Registration Rights Agreement]